UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7629



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PEDRO NUNEZ-RODRIGUEZ, a/k/a Raphael Diaz,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-98-121, CA-01-211-1)


Submitted:   January 18, 2002          Decided:     February 21, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pedro Nunez-Rodriguez, Appellant Pro Se. Robert Edward Bradenham,
II, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pedro Nunez-Rodriguez appeals the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   We decline to review Nunez-Rodriguez’s

claims raised for the first time on appeal.     See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).   We deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Nunez-Rodriguez, Nos. CR-98-121;

CA-01-211-1 (E.D. Va. July 16, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2